In a proceeding pursuant to CPLR 5206 (e) to enforce a lien of a judgment on a homestead in which the real property has a value in excess of $10,000, petitioner appeals from an order of the Supreme Court, Westchester County (Walsh, J.), entered August 3,1984, which denied petitioner’s application, with leave to renew after a traverse hearing ordered pursuant to a separate motion by respondents to vacate the underlying default judgment.
Appeal dismissed, with costs.
The order appealed from in essence merely directs a judicial hearing to aid in the disposition of a motion. The order does not affect a substantial right and is not appealable as of right (see, Perez v Perez, 100 AD2d 962; Astuto v New York Univ. Med. Center, 97 AD2d 805). Accordingly, the appeal is dismissed. Mollen, P. J., Titone, O’Connor and Rubin, JJ., concur.